Citation Nr: 0425486	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected degenerative intervertebral disc disease of 
the lower lumbar segments.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected left plantar faciitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to January 
1976 and from February 1991 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO decision that assigned an 
increased rating of 20 percent for the service-connected low 
back disability.  The RO also granted service connection and 
assigned an initial non-compensable evaluation for left 
plantar faciitis, as secondary to the service-connected 
lumbar strain disability.  

The issue of an initial compensable rating for the service-
connected left plantar faciitis is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected low back strain is shown to be 
productive of a disability picture that more nearly 
approximates that of severe functional limitation due to 
pain; neither ankylosis, a related compensable neurological 
deficit nor intervertebral disc syndrome with incapacitating 
episodes is shown.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the veteran's service-connected low back strain are met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5292, 5295 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The RO has attempted to notify the veteran of the evidence 
needed to substantiate her increased rating claim in the 
multiple rating decisions, the August 2002 Statement of the 
Case, and the December 2002 Supplemental Statement of the 
Case.

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained a VA examination for the veteran that 
was completed in August 2001.  The Board is unaware of any 
additional evidence that is available in connection with this 
appeal.  

Finally, to the extent that the action taken hereinbelow is 
favorable to the veteran, the Board is satisfied that further 
discussion of whether all relevant evidence has been properly 
developed and whether further assistance is required to 
comply with the duty to assist is not necessary at this time.  
38 U.S.C.A. § 5103A (West 2002).  



Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In this case, the veteran's service-connected lumbosacral 
spine disability is currently rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a including 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  

Diagnostic Code 5292 provides for ratings based on limitation 
of motion of the lumbar spine. When such limitation of motion 
is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent. 
38 C.F.R. § 4.71a.  

The Board notes that the service-connected back disability 
may also be evaluated pursuant to the criteria referable to 
intervertebral disc syndrome.  The Board notes that during 
the course of the veteran's appeal, the regulation pertaining 
to rating intervertebral disc syndrome was revised, effective 
on September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 
23, 2002).  

As the veteran's claim for an increased rating for low back 
disability was pending when the regulation pertaining to 
intervertebral disc syndrome was revised, he is entitled to 
the version of the law most favorable to him, although the 
new criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5289, which provides that a 40 percent rating 
will be assigned for ankylosis of the lumbar spine at a 
favorable angle, and a 50 percent rating assigned for 
ankylosis at an unfavorable angle.  



Analysis

Having reviewing the entire evidentiary record, the Board 
concludes that the service-connected low back disability is 
shown to more nearly approximate the criteria warranting a 40 
percent rating under Diagnostic Code 5292 on the basis of 
severe functional loss of the lumbar spine due to pain.  

In this regard, the Board observes that the veteran's 
complaints include constant and increasing back discomfort 
and intolerance of prolonged sitting, standing, and walking.  
The veteran noted his dependence on pain medication with 
little relief and the need to miss at least one day per month 
of work due to his back pain.  

The August 2001VA spine examination report indicates 
increased constant back pain.  The veteran was employed as a 
case manager that did not require rigorous physical activity.  

The veteran avoided kneeling, squatting, and stooping, and 
reported sleep difficulties due to his back pain.  His 
flexion forward was to 60 degrees with pain; extension was to 
10 degrees; side bending was 20 degrees, bilaterally; and 
rotation was to 10 degrees, bilaterally.  Slight back 
discomfort was elicited on straight leg raising to 45 
degrees, bilaterally.  

The examiner noted the veteran's claims file review with 
evidence of degenerative changes of the lumbar spine at L5 - 
S1 and diagnosed the veteran with degenerative intervertebral 
disc disease of the lower lumbar segments.  The examiner 
commented that the examination was conducted during "a 
period of quiescent symptoms."  
The examiner opined that symptoms elicited from the veteran 
were compatible with his diagnosis, but that during flare-up 
of symptoms that would occur with varying frequency, the 
physical findings of the examination could be significantly 
different and that quantification of such changes would 
require examination during a flare-up.  

A magnetic resonance imaging (MRI) of the lumbar spine showed 
satisfactory alignment of the lumbosacral spine.  Vertebral 
body and disc heights were maintained with appropriate 
vertebral body signal.  Disc bulging and herniation was noted 
at multiple levels with mild to no mass effect on the thecal 
sac or nerve root sleeve.  

The Board finds that the service-connected disability picture 
presented by the evidence warrants a 40 percent rating.  The 
August 2001 VA orthopedic examination revealed ranges of 
motion were those of 60 degrees of flexion with pain.  As the 
examiner noted that, during a period of flare-up, the 
veteran's physical symptoms could be significantly different, 
such findings suggest severe functional loss when the 
complaints of pain are considered.  

The Board has considered the possibility of a still higher 
rating.  However, ankylosis was not shown, and there was no 
demonstrated sensory or motor deficit on recent examination 
to warrant a separate rating on the basis of neurological 
impairment.  

The Board has also considered whether the veteran's back 
disability can be rated Diagnostic Code 5293 for 
intervertebral disc syndrome. 

In this regard, the August 2001 VA examiner diagnosed the 
veteran with "degenerative intervertebral disc disease of 
the lower lumbar segments."  However, due to the ambiguous 
nature of this language and based on a careful review of the 
medical evidence of record, the Board finds that a diagnosis 
of intervertebral disc syndrome is outweighed by the numerous 
diagnoses from previous VA examinations and outpatient 
treatment records of chronic low back strain, post-traumatic 
chronic lumbosacral strain with early degenerative joint 
changes, and chronic throacolumbar strain.   As such, 
intervertebral disc syndrome is not demonstrated.  Hence, 
there is no basis for higher ratings of under Codes 5289 and 
5293 (before September 23, 2002), respectively.  

As the evidence does not reflect incapacitating episodes due 
to intervertebral disc disease (and such as defined have not 
been alleged) or neurological symptoms warranting a separate 
rating, a higher rating under the revised Code 5293 likewise 
is not warranted.  

As indicated, there is no evidence of intervertebral disc 
syndrome or residuals of fractured vertebra, thus, Diagnostic 
Codes 5293 is not for application in this case.  

Accordingly, given the increasing nature and severity of the 
veteran's symptoms, the Board concludes that a 40 percent 
rating is warranted for the service-connected low back 
disability.  



ORDER

An increased evaluation of 40 percent for the service- 
connected low back disability is granted, subject to the 
criteria governing the payment of VA monetary benefits.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 
noncompensable rating for left plantar faciitis, under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, effective on 
September 28, 1998, the date of receipt of the initial claim 
for service connection.  

Service connection for the veteran's left heel disability was 
granted as secondary to his service-connected back 
disability.  The veteran has contended that his left heel 
disability warrants a higher evaluation.  

Accordingly, the RO must consider whether since the initial 
rating, ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Further, it has been shown that the veteran receives ongoing 
treatment for increasing foot pain.  However, it does not 
appear that these records are not part of the claims folder.  
The RO should ascertain whether there are any outstanding 
treatment records for the veteran's left foot condition and 
then should take the appropriate action to obtain them.  VA 
is required to seek all relevant treatment records.  
38 U.S.C.A. § 5103A (West 2002).  

Also, the veteran underwent a VA examination in August 2001.  
Given the time period since the veteran's most recent VA 
opinion, evidence of ongoing treatment, and the veteran's 
complaints of increased severity of his left heel disability, 
a current examination is warranted.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Finally, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim for left plantar faciitis.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA, pertinent to his claim for a 
compensable rating.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected left 
foot disability secondary to his service-
connected back disability.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiners should describe all symptoms of 
the veteran's left foot disability.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



